Title: To James Madison from William Jarvis, 23 December 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 23rd. Decr. 1808

The last letters I had the honor to write to you were dated the 3rd. & 18th. Ulto:.  I sent a duplicate & triplicate of the first, the dupliplicate via Liverpool & the triplicate by the way of Falmouth.  The original I intended to send by the Commerce, Captn. Robbins, but he finally took a freight for the Streights.
Since the date of the last, little has occurred of interest in Portugal.  It is determined that 30.000 troops shall be sent into Spain; but only seven thousand have yet marched.  It is said the rest will leave here so soon as they are equipped, In addition to which twenty thousand more are to be organised for the defence of the frontiers.  The Men enter into the Service with Alacrity; and the pay has been increased to double what it formerly was, 80 Reis ie ten Cents pr day.  By a late proclamation every person in Person, say male of proper age, is to be armed with guns, or pikes about ten feet long.  I imagine that the latter are better calculated for shew than utility against regular troops. The City has remained very quiet since the departure of the French, except the hunting down a few Frenchmen by the boys in the Streets.
From all the information we are in possession of, it appears that the French have made very rapid Strides in Spain.  In the first instance it is certain that the Army of Genl. Blake was doubtless defeated & Scattered; and one Column of the French immediately proceeded on to Madrid.  It is said that they there met with a very fierce resistance on the part of Armed Spanish Citizens and that they have not yet been able to gain possession of the city although they have several times offered favourable terms of capitulation to the Citizens.  Certain it is that for a fortnight past no news has reached here from Madrid and equally so, that every thing which relates to that Country is so confused by a cloud of reports, each contradictory of the other; that no very probable conclusion is to be drawn as to the real State of affairs.  If it was from this uncertainty alone, my conclusion would be unfavourable to Spanish arms for as the general wish here is favourable to their cause, was any thing advantageous it would doubtless be made the most of, the communication between the North West, the western, the South east & Southern parts of Spain being still open.  There seems to be little doubt that 12 or 15,000 French were repulsed in their attack on the lines of the Spanish entrenchments near Saragossa: the other reports favourable to Spain are, that Generals Baird & Sir John Moore, had at length effected a junction, that General Blake had collected a part of his forces & joined them, that these collected forces were marching toward Madrid, as was a part of the arragonian army & considerable bodies of troops from the Southward.  Another report pretended to be Official, is, that Barcelona has Surrendered to the Spanish forces: but this by the most impartial is disbeleived, altogether.
In this high state of interest & excitability, perhaps it may not be uninteresting to Government to know how I have conducted myself.  I have remained a quiet spectator of the whole, avoided all political discussions & when introduced have been very cautious in my observations.  I considered the United States as politically impartial to all, and as a public Officer, I have adapted my conduct to that line of policy.  I made my regular Official visit to the members of the Regency & the Secretary of State, but beyond that, & the routine business of my Countrymen, I have not interfered in public affairs directly or indirectly.  I was however lately disposed to make a representation to this Government, relating to the publication of some strictures on the Embargo & the Presidents partiality for that measure, extracted from the London papers but under the New York head: but upon an examination of the articles finding that they only expressed the author’s opinion of the injurious tendency of that measure, couched in pretty moderate language for a New York Federal paper, with a few remarks of the Editor of a British ministerial paper, of course on the same side, but in the same tone, I concluded, that as no injury would result from them, it was better to let them pass unnoticed; altho I do not deem it quite so judicious in the inspector of the paper to admit such things in a paper so directly under the control of Government, as to be considered as the organ of their Sentiments.  Should the embargo be raised and the British orders of Council enforced, little benefit from that quarter but much general injury must result to our Country from it.  Spain & Portugal have been held up to the American public as Sources from whence immense benifit was to result.  I must take the liberty to deny this, and to assert just the contrary, even admitting for arguments sake that the ports of those Countries are likely to remain open.  For several years past, we exclusively have supplied Spain with Colonial produce, upon which we have generally gained a very handsome profit: but since the opening of the ports of that Kingdom to the British, the speculators of that Country have so entirely glutted the Spanish markets with the produce of both Indies that it will not command the cost in England & charges, altho West India produce has for several years past been from 15 to 25 Ppr Cent cheaper in England than in the United States.  Bread Stuff, Salted provisions & lumber are the only articles beside which we export there.  As to wheat it is now as cheap in Spain, as it has, upon an average, been in the United States since the year 1797, about a dollar & a quarter a bushel.  As to American flour it will command no price, or not more when ashore than seven or eight dollars pr barrel.  Good Carolina Rice has lately been sold in Cadiz at $4 1/2 & $5 pr Cwt. Salt fish is worth $6 pr Cwt.  Pipe Stones $ 150 pr 1200 and Tobacco, as high a price as the two or three holders chose to demand from Government, the purchasers.  In Portugal it is certain that Bread Stuffs are very high & much wanted.  Flour is now worth $13 1/2 13 3/4 a barrel and wheat & other grains in proportion: but were advices to reach here to morrow that our embargo would undoubtedly be levied, shortly after the letters leaving America; bread stuffs would not command so much by 25 pr Cent as quoted above; were the Embargo actually taken off, &  to the opinion which I have indicated has prevailed, that the inhabitants of Portugal had been & were likely to be almost in a Starving state, should the American merchants, with their usual enterprising disposition & sanguine temper, throw into the markets of this Kingdom very large quantities of Bread, I am persuaded that flour would not command more than six to eight dollars pr barrel, in proportion to the quantity arriving, and grain in proportion; so that here as well as in Spain a considerable loss would be likely to ensue which would not be counterballanced in any other Country in Europe which is left open to us.  With entire Respect I have the honor to be Sir Yr. Mo: Ob: Servt.

William Jarvis

